Case 0:19-cv-62701-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 1 of 6



                                   UNITED STATES COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                 Case No.:
  ANTONIO MONTANI,

          Plaintiff,

  vs.

  EMS PROTECTIVE GROUP LLC, a Florida
  Limited Liability Company, and
  EMANUEL MOONAN,

        Defendant.
  ___________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, ANTONIO MONTANI (“Mr. Montani” or “Plaintiff”), by and through the

  undersigned attorneys, sue Defendants, EMS PROTECTIVE GROUP LLC (“EMS

  PROTECTIVE”), and EMANUEL MOONAN (“Mr. Moonan”) (collectively, “Defendants”), and

  allege the following:

                                     GENERAL ALLEGATIONS

          1.      This is an action to recover the unpaid wages and overtime compensation,

  liquidated damages, attorneys’ fees and costs pursuant to the Fair Labor Standards Act, as

  amended, 29 U.S.C. §201 et seq. against Defendants.

          2.      Plaintiff, Mr. Montani, resides within the geographical jurisdiction of the Southern

  District of Florida, is over the age of 18 and is otherwise sui juris.

          3.      Defendant, EMS PROTECTIVE, is a limited liability company, with its principal

  place of address at 1451 West Cypress Creek, Suite 300, Fort Lauderdale, FL 33309, and within

  the jurisdiction of this Court.
Case 0:19-cv-62701-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 2 of 6



          4.     At all times material hereto, EMS PROTECTIVE operated as a private security

  firm.

          5.     Defendant, Mr. Moonan, resides within the geographical jurisdiction of the

  Southern District of Florida, is over the age of 18 and is otherwise sui juris.

          6.     At all times material hereto, Mr. Moonan was the President of EMS PROTECTIVE

  and was responsible for its daily operations, including all payroll practices and decisions.

          7.     Mr. Moonan approved and ratified all unlawful payroll policies, practices, and

  procedures transgressing the requirements of the FLSA mentioned herein.

          8.     At all times material hereto, Plaintiff was employed by EMS PROTECTIVE and

  Mr. Moonan.

          9.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

          10.    Upon information and belief, EMS PROTECTIVE’s gross annual revenues were in

  excess of $500,000.00 per year in the years 2016, 2017, and 2018, and will exceed the same in

  2019.

          11.     At all relevant times, EMS PROTECTIVE has been and continues to be an

  “employer” engaged in the interstate “commerce” and/or in the production of “goods” for

  “commerce” within the meaning of the FLSA, 29 U.S.C. § 203. Upon information and belief, EMS

  PROTECTIVE (1) had employees engaged in interstate commerce or in the production of goods

  for interstate commerce, and (2) had employees who handled, sold, or otherwise worked on goods

  or materials that have been moved in, or produced for, interstate commerce in the years 2016 -

  2019. EMS PROTECTIVE has employed and/or continues to employ “employee[s],” including

  Plaintiff, who themselves handled equipment and supplies that had travelled in interstate

  “commerce” for the purpose of conducting business.



                                                    2
Case 0:19-cv-62701-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 3 of 6



         12.     Therefore, based on the aforementioned, EMS PROTECTIVE was at all times

  hereafter mentioned, engaged in commerce or in the production of goods for commerce as defined

  in 29 U.S.C. §§203(r) and 203(s).

         13.     At all times material hereto, Plaintiff, in performing his job duties, was engaged in

  commerce within the meaning of 29 U.S.C. §§203(b), 203(r), 203(s), 206(a) and 207(a).

         14.     Mr. Montani was employed by EMS PROTECTIVE in the area of general labor

  until July, 2019. As such, for purposes of this lawsuit, Mr. Montani is entitled to a look-back time

  period of October 30, 2016 – July, 2019.

         15.     At all times pertinent to the Complaint, Defendants failed to comply with §§ 29

  U.S.C. 201- 219 as Plaintiff performed hours of service for EMS PROTECTIVE in excess of forty

  (40) hours during one or more workweeks, for which EMS PROTECTIVE failed to properly pay

  additional overtime premiums.

         16.     Rather than properly pay Plaintiff overtimes wages, as is mandated by law, EMS

  PROTECTIVE failed to pay Plaintiff for the overtime hours that he worked.

         17.     Plaintiff was not exempt from the right to receive the appropriate overtime pay

  under the FLSA.

         18.     Rather, Plaintiff solely performed non-exempt work, that is, Plaintiff’s primary

  duties consisted of general labor and other non-supervisory roles.

         19.     Plaintiff was not free from supervision in connection with matters of significance

  such as project management or operations. Moreover, Plaintiff did not customarily and regularly

  supervise two (2) or more full-time employees or their equivalent.

         20.     Upon information and belief, Defendants further failed to maintain proper time

  records as mandated by the FLSA regarding the hours worked by Plaintiff.



                                                   3
Case 0:19-cv-62701-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 4 of 6



          21.     The pay practice on the part of Defendants violated the FLSA as Defendants failed

  to properly pay overtime to Plaintiff for those hours worked in excess of forty (40).

          22.     Since 2016, Defendants (1) employed Plaintiff; and (2) suffered or permitted to be

  suffered, with knowledge, hours of service by Plaintiff in excess of forty (40) during one or more

  workweeks, for which EMS PROTECTIVE failed to properly pay additional overtime premiums.

                             COUNT I
   RECOVERY OF UNPAID OVERTIME- VIOLATION OF THE FLSA, 29 U.S.C. § 207
       ON BEHALF OF ANTONIO MONTANI AGAINST ALL DEFENDANTS

          23.     ANTONIO MONTANI re-alleges and reaffirms paragraphs 1 through 22 as if fully

  set forth herein.

          24.     This is an action for Unpaid Overtime on behalf of Mr. Montani against all

  Defendants.

          25.     During Mr. Montani’s employment with EMS PROTECTIVE, he worked hours in

  excess of forty (40) for which he was not properly compensated.

          26.     Mr. Montani was entitled to be paid at the rate of time and one-half for hours

  worked in excess of forty (40) hours per week pursuant to the FLSA.

          27.     Mr. Montani was never paid overtime for the hours he worked for EMS

  PROTECTIVE, from October 30, 2016 through the last date of his employment with EMS

  PROTECTIVE.

          28.     Mr. Montani was entitled to be paid the regular rate and overtime rate for the

  relevant time periods as referenced above. Defendants have failed and refused to do so.

          29.     Defendants knew of and/or showed a willful disregard for the provisions of the

  FLSA as evidenced by EMS PROTECTIVE’s failure to pay Mr. Montani time and one-half wages

  for the hours he worked in excess of forty (40) hours per week when Defendants knew or should



                                                   4
Case 0:19-cv-62701-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 5 of 6



  have known such was due. Rather, EMS PROTECTIVE attempted to intentionally skirt federal

  law.

         30.      Defendants failed to properly disclose or apprise Mr. Montani of his rights under

  the FLSA.

         31.      Defendants failed to maintain proper time records as mandated by the FLSA

  regarding the hours worked by Mr. Montani.

         32.      Mr. Montani is entitled to liquidated damages pursuant to the FLSA.

         33.      Due to the intentional, willful, and unlawful acts of EMS PROTECTIVE, Mr.

  Montani has suffered damages in the amount not presently ascertainable of unpaid overtime wages,

  plus an equal amount as liquidated damages, together with interest.

         34.      Mr. Montani is entitled to an award of his reasonable attorneys’ fees and costs

  pursuant to 29 U.S.C. § 216(b).

         35.      Mr. Montani demands a trial by jury on all issues so triable.

         WHEREFORE, Plaintiff, ANTONIO MONTANI, respectfully requests that a judgment

  be entered against Defendants, EMS PROTECTIVE GROUP LLC, and EMANUEL MOONAN:

               a. Declaring that Defendants have violated the overtime provisions of 29 U.S.C. §

                  207;

               b. Awarding Mr. Montani overtime compensation in the amount to be calculated;

               c. Awarding Mr. Montani liquidated damages in the amount to be calculated;

               d. Awarding Mr. Montani reasonable attorneys’ fees and costs and expenses of this

                  litigation pursuant to 29 U.S.C. § 216(b);

               e. Awarding Mr. Montani pre- and post-judgment interest; and




                                                   5
Case 0:19-cv-62701-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 6 of 6



           f. Ordering any other and further relief this Honorable Court deems to be just and

               proper, including but not limited to relief in favor of all others similarly situated

               who join this action after notice.



        Respectfully Submitted on this 30th day of October, 2019.



                                              Pike & Lustig, LLP
                                              /s/ Daniel Lustig
                                              Daniel Lustig
                                              Florida Bar No.: 059225
                                              Robert C. Johnson
                                              Florida Bar No.: 116419
                                              1209 N. Olive Ave.
                                              West Palm Beach, FL 33401
                                              Telephone: (561) 855-7585
                                              Facsimile: (561) 855-7710
                                              Email: pleadings@pikelustig.com
                                              Counsel for Plaintiff




                                                    6
